Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 12 is objected to because of the following informalities:  There is a typographical error in the penultimate line of the claim – “fil” should be “fill”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 4-5, 7-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bowie, U.S. Patent Application Publication No. 2013/0146392 in view of Brandt et al, U.S. Patent No. 2005/000101 and Pianese, WO 2006/095373.
Bowie discloses a method of making a sound-deadening insert for a motor vehicle engine and the insert itself.  The method comprises the steps of winding continuous glass fibers parallel to the longitudinal axis of the assembly to form an assembly of fiber.  The fibers are wound so that they are spread out to form a flattenable assembly or skein.  See paragraphs 0021, 0026.  Any fiber will have some degree of texture.  The structure about which the glass fibers are wrapped can comprise forks, which correspond to the hooking members recited in claim 8.  See paragraph 0033.  
Bowie differs from the claimed invention because it does not teach wrapping a second fibrous bundle around the skein in order to hold it together.
However, Brandt et al teaches that fibrous material for use in forming sound deadening inserts for motor vehicles can be integrated by providing the fibrous material on a winding device and wrapping the fibrous material with a yarn.  The wrapping is perpendicular to the longitudinal axis.  See figure 4.  The wrapping can take a helical path.  See paragraph 0047.  With regard to the particular amount of wrapping and the tension of the yarn, the person of ordinary skill in the art would have been able to select the amount of coverage of the underlying skein was required to provide a suitably strong and durable product without using extra materials.    
Bowie in view of Brandt does not clearly teach that the structure is from of resins, amalgams, or both.
However, Pianese teaches forming sound deadening inserts for engines wherein the structure is wholly made of glass fibers and is free of any additives, resins or amalgams in order to lower costs and avoid any toxic fumes.  See page 3, lines 9-23.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed only glass fibers and to have not added any additional components or resins to the structure of Bowie as modified by Brandt, in order to provide a less expensive and more environmentally friendly structure.
Bowie in view of Brandt does not clearly teach that wrapping fibers comprise mineral fibers.
However, in view of the teaching of Pianese of employing only glass fibers to form sound deadening inserts for engines, it would have been obvious to have employed the textured continuous glass strands of Bowie to wrap the structure as taught by Brandt in order to provide a material which is less expensive and free of toxic fumes.
With regard to the limitations “said fibrous mat is designed to be wrapped around or fitted in associated pipes, tubular perforated partitions, exhaust ducts passing through a chamber of the silencer”, “winding the fibrous bundle around two axes that are perpendicular to the longitudinal axis and are mutually spaced at a distance approximately equal to the length of the fibrous mat so as to form an elongated wound skein that extends along the longitudinal axis”, “wrapping the outer surface of the fibrous core with the fibrous bundle to provide at least one outer tubular fibrous containment sleeve that extends along the longitudinal axis and 
With regard to the new claims Bowie teaches employing continuous volumized glass or other mineral fibers to form the insulation material.  See paragraphs 0021, 0024, 0026.  Therefore, it would have been obvious to have used those fibers as both the core and the wrapping material in order to simplify the fabrication process.
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.  Applicant argues that Bowie in view of Brandt does not teach the newly added claim limitations.   However, this argument is not persuasive for the reasons set forth in the rejection above.  Brandt teaches wrapping a fibrous core with continuous yarns.  Further, since Pianese teaches forming the structure to be free of resin or amalgam in order to lower the cost and make a material which is free of toxic fumes, it would have been obvious to have employed .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789